OliveR, Chief Judge:
This appeal for reappraisement is before me-.for decision on a written stipulation of submission, reading as follows-:''
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto th.at the merchandise which is the subject of the appeal for-reappraisement listed above, consists of phonograph records exported from Mexico after March 17,1959 and prior to November 9,1959.
IT IS FURTHER STIPULATED AND AGREED that phonograph records are not on the list of articles published in, T.D. 54521 and are subject to appraisement under the Customs Simplification Act of 1956 (Public Law 927 — 84th Congress 2nd Session).
IT IS FURTHER STIPULATED AND AGREED that the prices, at the time of exportation to the United States of the merchandise undergoing reappraisement, at which such or similar merchandise was freely sold, or in the absence of sales, offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States,- were U.S.A. $0.30 for records VIK and S/Negro or “Black” (17 cm 7”) with or without qualifying words and with or without additional symbols for the period from March 18,1959 to November 9,1959.
IT IS FURTHER STIPULATED AND AGREED that the appeal for reap-praisement listed above is hereby submitted on this stipulation.
On the agreed facts, I find that tlie proper basis for appraisement of the phonograph records in question is export value, as defined in section 402 of the Tariff Act of 1930, as amended, and hold that such statutory value therefor is U.S.A. $0.30 for records VIK and S/Negro or “Black” (17 cm 7"), with or without qualifying words and with or without additional symbols.
Judgment will be rendered accordingly.